Title: From Benjamin Franklin to James Jay, 17 April 1778
From: Franklin, Benjamin
To: Jay, James


Sir,
Passy April 17. 78
I knew before the Receipt of your Letter (to which you request an Answer) that implicit Faith could be no part of your Character; For I remember’d that in January or Feby. 1777, you quarrel’d with all the Commissioners for not engaging two Officers of your Recommending, and would not believe them tho’ they all assur’d you seriously that they had no Authority to engage Officers.

By the above Vote of Congress you will see that they told you the Truth.
You now have again the Civility to acquaint me that you cannot believe what I told you relating to the Impropriety of your following Mr. Deane, unless I offer you convincing Reasons.
I have Faith enough to believe that Reasons could not be drawn from you by such a Behaviour.
You have nothing to apprehend from my “insinuating any thing against you among our Friends”. I do not deal in Insinuations. I am, Sir, Your most obedient humble Servant
BF.
Sir James Jay
